UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN
In re:
CALOUETTE CONSTRUCTION SERVICES, LLC Case No. 19-20973-gmh
(Chapter 7)

Debtor.

 

APPLICATION BY TRUSTEE TO EMPLOY DOUGLAS F. MANN
AS ATTORNEY FOR THE TRUSTEE

 

NOW COMES, JOHN M. SCAFFIDI, Chapter 7 Trustee of the above-captioned case,
who applies to the Court for authority to employ an attorney, pursuant to 11 U.S.C. Sec.
327(a), and who, in support, states as follows:

1. This case was filed on February 7, 2019 as an involuntary Chapter 7. The

Order for relief was signed on March 7, 2019.

ma The undersigned is the qualified and acting Trustee in this case.

3. The Trustee desires to employ Douglas F. Mann in the professional capacity of

attorney for the Trustee.

4. The professional services to be rendered and the estimated cost are as follows:

a. Trustee’s examination of debtor’s records showed transfers during the
preference period, per 11 U.S.C. Sec. 547, of $373,251.78. Where
appropriate, Trustee has made demands on the recipient of transfers
during that time for return of any amounts he considered to possibly be
preferential in nature, per the above section. Trustee has reached
settlements on two of said claims for a total of $20,000.00, where

John M. Scaffidi, Trustee
Milwaukee, WI 53211

Phone: (414) 963-9303

Fax: (414) 963-1376

E-Mail: JMScaffidi(@rsmlaw.com

 

|
Case 19-20973-gmh Doc130 Filed 08/20/19 Pageiof3
Case No. 19-20973-gmh
claims made were in the amount of $27,069.22. Some claims have
been denied and as to others, no responses have been received.

b. Trustee believes the estate may have Article 5 claims (fraudulent
transfer, preference, etc.) against the recipients of the transfers
mentioned above.

c Trustee desires to retain Attorney Douglas F. Mann to pursue the
estate’s interest in the above matter and any related matters. Under the
circumstances, Trustee does not anticipate an amicable conclusion
regarding the above claims.

The applicant agrees to handle this matter on a 25% contingency fee, plus out-

of-pocket expenses, per 11 USC Sec. 327(a). No fees are to be paid unless

there is a recovery.

The total fees for said legal services shall not exceed 25% contingency, plus

out-of-pocket expenses, without further order of the Court.

The hourly rate charged by the applicant is as follows: $300.00 per hour.

Applicant understands and agrees to keep detailed records of time and

expenses. The details provided in this paragraph are for information

purposes only. The fee arrangement is to be contingent.

The applicant is experienced in the matters for which he is to be employed, and

is qualified to represent the Trustee.

For the following reasons, Trustee believes it is in the best interest of the estate

to employ the above-named attorney or firm to perform the services set forth at

the cost set forth: Attorney Mann has worked for Trustee previously. He has

2
Case 19-20973-gmh Doc130 Filed 08/20/19 Page 2of3
Case No. 19-20973-gmh
done an excellent job and achieved good results. He is experienced in the work
area involved here and has proposed a reasonable rate.

10. Trustee has read the attorney’s Affidavit of Disinterest Pursuant to Bankruptcy

Rule 2014(a) and, to the best of Trustee’s knowledge, believes the Affidavit to
be true and correct.

11. No fees shall be paid to said attorney or firm except upon proper application to

and approval by the Court.

WHEREFORE, the Trustee requests an Order authorizing the Trustee to employ the
above-referenced professional in accordance with the terms and provisions of this
Application. The Trustee does not intend to file a brief in connection with this Application,
but reserves the right to file a responsive brief, if necessary.

man
Dated at Milwaukee, Wisconsin this AY day of August, 2019.

In A |

John M. Sdaffidi, Trubte t¢e

John M. Scaffidi, Trustee
P.O. Box 11975
Milwaukee, WI 53211
Phone: (414) 963-9303
Fax: (414) 963-1376

E-Mail: JMScaffidi@rsmlaw.com

3
Case 19-20973-gmh Doc130 Filed 08/20/19 Page 3of3
